DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/19/2021 is acknowledged. 
However, newly submitted claims 82-85 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: Claims 82-85 lack the same or corresponding special technical features as independent claim 62. Claim 82 recites the special technical features of the sub-reflector including “a plurality of concentric inner choke rings that are configured to primarily focus higher frequency signals and a plurality of concentric outer choke rings that are configured to primarily focus lower frequency signals, the concentric outer choke rings surrounding the inner choke rings, wherein the outer choke rings are larger and deeper than the inner choke rings, and wherein the sub-reflector comprises a multi-piece sub-reflector, the concentric inner choke rings are part of a first piece of the multi-piece sub-reflector and the concentric outer choke rings are part of a second piece of the multi-piece sub-reflector”, while claim 62 recites the special technical features about the feed assembly including “a dielectric feed that extends from a distal end of the central waveguide and a corrugated feed that extends from and circumferentially surrounds a distal end of the outer waveguide”. These inventions are lack unity since Gothard et al. (US 2004/0257290) as explained below teaches the other technical features. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-65, 74, and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn).
Regarding claim 62, Gothard teaches the following:
a microwave antenna system, comprising: 
a parabolic reflector antenna (element 304, figure 3); and 
a dual-band feed assembly comprising a coaxial waveguide structure (elements 300 and 301, figures 3-4) and a sub-reflector (element 302, figures 3-4), 
wherein the coaxial waveguide structure includes a central waveguide (element 301, figures 3) and an outer waveguide (element 300, figures 3) that circumferentially surrounds the central 
wherein the feed assembly includes a corrugated feed (element 326, figures 3-4) that extends from and circumferentially surrounds a distal end of the outer waveguide (as shown in figures 3-4).
Gothard does not teach wherein the feed assembly includes a dielectric feed that extends from a distal end of the central waveguide.
Flynn suggests the teachings of wherein the feed assembly includes a dielectric feed (element 22, figure 1) that extends from a distal end of the central waveguide (element 12, as shown in figures 1-2) and a corrugated feed (element 42, figures 1-2) that extends from and circumferentially surrounds a distal end of the outer waveguide (element 14, figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed assembly of Gothard to include a dielectric feed that extends from a distal end of the central waveguide as suggested by the teachings of Flynn which can be used for beam shaping to match up with the reflector.

Regarding claim 63, the combination of Gothard and Flynn as referred in claim 62 teaches the following:
wherein a plurality of corrugations (Gothard, of element 326, figures 3-4) of the corrugated feed have a stepped profile (Gothard, as shown in figures 3-4).

Regarding claim 64, the combination of Gothard and Flynn as referred in claim 62 teaches the following:


Regarding claim 65, the combination of Gothard and Flynn as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a low pass filter within the outer waveguide.
However Gothard does teach a plurality of radially-inwardly extending ribs (elements 328, figure 4) on an inner surface of the outer waveguide that are used for RF matching (paragraph [0042]), but does not explicitly state that it is a low pass filter.
Flynn suggests the teachings of using ribs (elements 610, figure 13; elements 616-622, figure 14) to implement a low pass filter within the outer waveguide (column 2, lines 24-29; column 7, lines 53 – column 8, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of radially-inwardly extending ribs of Gothard to be implemented to act as a low pass filter within the outer waveguide as suggested by the teachings of Gothard and Flynn in order to improve signal isolation between first and second signals in the central and outer waveguides, respectively (Flynn, column 2, lines 24-29).

Regarding claim 74, Gothard as modified in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a feed assembly interface that includes a first rectangular waveguide and a second rectangular waveguide that are each coupled to the outer waveguide at respective first and 
However Flynn suggests the teachings of further comprising a feed assembly interface that includes a first rectangular waveguide (elements 326a or 352a, figure 8) and a second rectangular waveguide (elements 326b or 352, figure 8) that are each coupled to the outer waveguide (elements 314 or element 350, figure 8) at respective first and second longitudinal positions along the outer waveguide and are each configured to feed microwave signals into the outer waveguide (as shown in figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Gothard as modified to further comprise a feed assembly interface that includes a first rectangular waveguide and a second rectangular waveguide that are each coupled to the outer waveguide at respective first and second longitudinal positions along the outer waveguide and are each configured to feed microwave signals into the outer waveguide as suggested by the teachings of Flynn as using rectangular waveguides is a common way to feed coaxial waveguides that can allow for a uniform field to be excited in the coaxial waveguides (column 6, line 47 – column 7, line 10).

Regarding claim 86, Gothard as modified in claim 65 teaches the microwave antenna system without explicitly teaching the following:
wherein the low pass filter comprises a plurality of annular ridges that extend from an outer surface of the central waveguide into an interior of the outer waveguide.
Flynn suggests the teachings of wherein the low pass filter (column 2, lines 24-29; column 7, lines 53 – column 8, line 12) comprises a plurality of annular ridges (elements 610, figure 13; elements 616-622, figure 14) that extend from an outer surface of the central waveguide into an interior of the outer waveguide (as shown in figures 13-14).


Regarding claim 87, the combination of Gothard and Flynn as referred in claim 65 teaches the following:
wherein the low pass filter comprises a plurality of radially-inwardly extending ribs (Gothard, elements 328, figure 4) on an inner surface of the outer waveguide (Gothard, as shown in figure 4).

Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn), and further in view of Anderson et al. (US 5,793,335, hereby referred as Anderson).
Regarding claim 68, the combination of Gothard and Flynn as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide.
Anderson suggests the teachings of further comprising a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide (figures 14-16, column 11, line 8 – column 12, line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Gothard and Flynn to include a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide as suggested by 

Regarding claim 69, Gothard as modified in claim 68 teaches the microwave antenna system without explicitly teaching the following:
wherein the power divider comprises a Magic T power divider, and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide.
Anderson suggests the teachings of wherein the power divider comprises a Magic T power divider (column 11, lines 40-52), and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide (figures 14-16, column 11, lines 8 - 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the power divider of Gothard as modified to comprise a Magic T power divider, and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide as suggested by the teachings of Anderson in order to feed orthogonally polarized signals to the outer waveguide which can be used to control the polarization of the outer waveguide (figures 14-16, column 11, lines 8 - 52).

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn) and Anderson et al. (US 5,793,335, hereby referred as Anderson), and further in view of Hasch et al. (US 2012/0025848, hereby referred as Hasch).
Regarding claim 88, the combination of Gothard, Flynn, and Anderson as referred in claim 68 teaches the microwave antenna system without explicitly teaching the following:

Hasch suggests the teachings of wherein each of the first and second outputs comprises a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the outer waveguide (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the first and second outputs the combination of Gothard, Flynn, and Anderson to comprise a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the outer waveguide as suggested by the teachings of Hasch which is a well-known alternative way to divide power between two points (paragraph [0052]), that can also be used to control the polarization of the outer waveguide.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn), and further in view of Monte et al. (US 6,496,084, hereby referred as Monte).
Regarding claim 75, the combination of Gothard and Flynn as referred in claim 74 teaches the microwave antenna system without explicitly teaching the following:
wherein the feed assembly interface further comprises at least one shorting element disposed between the first and second longitudinal positions.
Monte suggests the teachings of wherein the feed assembly interface further comprises at least one shorting element disposed between the first and second longitudinal positions (column 1, lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed assembly interface of the combination of Gothard and Flynn to further comprise at least . 

Claim 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn) and Monte et al. (US 6,496,084, hereby referred as Monte), and further in view of Kaplan et al. (US 4,797,681, hereby referred as Kaplan).
Regarding claim 77, the combination of Gothard, Flynn, and Monte as referred in claim 74 teaches the microwave antenna system without explicitly teaching the following:
further comprising a polarization rotator that is disposed in the outer waveguide.
Kaplan suggests the teachings of further comprising a polarization rotator (element 26, figures 1-3) that is disposed in the outer waveguide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Gothard, Flynn, and Monte to further comprise a polarization rotator that is disposed in the outer waveguide as suggested by the teachings of Kaplan as using a polarization rotator can be used to rotate the polarization of the signals passing through a waveguide to a desired polarization (column 4, lines 47 – 68).

Regarding claim 77, Gothard as modified in claim 77 teaches the microwave antenna system without explicitly teaching the following:
wherein the polarization rotator comprises at least one pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the a bottom of the first rectangular waveguide.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the polarization rotator of Gothard as modified to comprise at least one pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the a bottom of the first rectangular waveguide as suggested by the teachings of Kaplan as angled pins can be used to rotate the polarization of the signals passing through a waveguide (column 4, lines 47 – 68).

Claims 79 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn), and further in view of Mitchell et al. (US 5,107,274, hereby referred as Mitchell).
Regarding claim 79, the combination of Gothard and Flynn as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a coaxial spacer that is within the coaxial waveguide structure.
Mitchell suggests the teachings of further comprising a coaxial spacer that is within the coaxial waveguide structure (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microwave antenna system of the combination of Gothard and Flynn to include a coaxial spacer that is within the coaxial waveguide structure as suggested by the teachings of Mitchell in order to securely maintain a fixed distance between the center and outer waveguides. 

Regarding claim 89, Gothard as modified in claim 79 teaches the microwave antenna system without explicitly teaching the following:

Mitchell suggests the teachings of wherein the coaxial spacer is positioned between an outer surface of the central waveguide and an inner surface of the outer waveguide (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coaxial spacer of Gothard as modified to be positioned between an outer surface of the central waveguide and an inner surface of the outer waveguide as suggested by the teachings of Mitchell in order to securely maintain a fixed distance between the center and outer waveguides. 

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn) and Mitchell et al. (US 5,107,274, hereby referred as Mitchell), and further in view of Wilcoxon et al. (US 8,230,581, hereby referred as Wilcoxon).
Regarding claim 81, the combination of Gothard, Flynn, and Mitchell as referred in claim 79 teaches the microwave antenna system without explicitly teaching the following:
wherein the coaxial spacer seals a distal end of the outer waveguide.
Wilcoxon suggests the teachings of wherein the coaxial spacer (element 388, figures 4) seals a distal end of the outer waveguide (column 7, lines 30-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coaxial spacer of the combination of Gothard, Flynn, and Mitchell to seals a distal end of the outer waveguide as suggested by the teachings of Wilcoxon which can be used to structurally supporting the concentric waveguides without negatively impacting antenna performance/performance of the antenna feed/assembly (column 7, lines 30-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845